DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant has amended claims 1, 9, 18, 22, 23, and 26. Claims 1, 9,11-14, 18, and 21-27 pending.
The amendments to the claims have overcome the 112(b) rejections of record. However, upon further consideration, the amendments to the claims have been found to necessitate new rejections under 112(b). See 112(b) rejections below for details.
The amendments to the claims have overcome the prior art rejections over Graven (US 3,412,016) as a primary reference. However, after further consideration, the amendments to the claims have been found to necessitate new rejections under 103 over Graven (US 3,412,016), in further view of Reyneke et al. (US 2004/0182751). Furthermore, the amendments to the claims have been found to necessitate new rejections under 103 over Reyneke et al. (US 2004/0182751). See 103 rejections below for details. 

Response to Arguments
Applicant’s arguments, see Remarks, filed 10/14/2022, with respect to the objections to the specification have been fully considered and are persuasive.  
Specifically, Applicant has argued that amendments to the specification have overcome the objections to the specification. Therefore, the objections to the specification have been withdrawn.  

Applicant’s arguments, see Remarks, filed 10/14/2022, with respect to the 112(b) rejections of record have been fully considered and are persuasive.  
Specifically, Applicant has argued that the amendments to the claims have overcome the 112(b) rejections of record. Therefore, the 112(b) rejections have been withdrawn.  
However, upon further consideration, the amendments to the claims have been found to necessitate new rejections under 112(b). See 112(b) rejections below for details.

Applicant’s arguments, see Remarks, filed 10/14/2022, with respect to the prior art rejections over Graven (US 3,412,016) as a primary reference have been fully considered and are persuasive.  
Specifically, Applicant has argued that the amendments to the claims have overcome the prior rejections of record over Graven as a primary refence. Therefore, said prior art rejections have been withdrawn.  
However, after further consideration, the amendments to the claims have been found to necessitate new 103 rejections over Graven (US 3,412,016), in further view of Reyneke et al. (US 2004/0182751).

Applicant’s arguments, see Remarks, filed 10/14/2022, with respect to the prior art rejections over Reyneke (US 2004/0182751) as a primary reference have been fully considered, but they are not persuasive.
Applicant has argued that Reyneke fails to teach or suggest “a conduit that branches into the first and second conduits, the conduit being positioned for receiving liquid from the liquid collector and conveying the liquid downwardly and delivering the liquid to the first and second conduits through which said volumetric split of liquid is respectively delivered to the first and second sub-regions” as is now required by claim 1. Examiner respectfully disagrees.
As discussed in the 103 rejections over Graven (US 3,412,016) in view of Reyneke (US 2004/0182751) below, Reyneke does teach “a conduit that branches into the first and second conduits, the conduit being positioned for receiving liquid from the liquid collector and conveying the liquid downwardly and delivering the liquid to the first and second conduits through which said volumetric split of liquid is respectively delivered to the first and second sub-regions”.

Applicant has argued that, because the pump P101 of Reyneke is allegedly interposed between the stream 106 and the streams 107 and 108, the stream 106 cannot qualify as a supply conduit that branches into first and second conduits, and is positioned for receiving liquid from the liquid collector, as is required by amended claim 1. Examiner respectfully disagrees.
In Reyneke, the pump P101 can be considered to be part of the supply conduit 106, which does not branch into the first and second conduits until a location downstream from the pump. There is nothing in the claims which prohibits the presence of a pump in the supply conduit. Even if the pump was positioned at the branch point itself, said pump could still be fairly considered to be part of the supply conduit 106.
	In view of the above, Examiner maintains that Reyneke teaches “a conduit that branches into the first and second conduits, the conduit being positioned for receiving liquid from the liquid collector and conveying the liquid downwardly and delivering the liquid to the first and second conduits through which said volumetric split of liquid is respectively delivered to the first and second sub-regions”.

The following are new rejections necessitated by amendment. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9, 11-14, 18, and 21-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the first and second conduits" bridging lines 19-20.  There is insufficient antecedent basis for this limitation in the claim.
Applicant should replace this instance of "the first and second conduits" with --first and second conduits--. 
Claim 1 recites “the conduit being positioned for receiving the liquid,” in line 20. Because claim 1 has already recited several conduits at this point, it is unclear which conduit is being referenced in this limitation.
Presumably, this limitation is referencing the “conduit that branches into the first and second conduits”.
To overcome this rejection, Applicant should amend the claims to include an identifier for said conduit. For example, Examiner recommends naming said conduit --a supply conduit--. In other words, Examiner recommends amending lines 19-20 of claim 1 to recite --wherein the liquid flow divider comprises a supply conduit that branches into the first and second conduits, the supply conduit being positioned for receiving the liquid from the liquid…--
Claims 9, 11-14, 18, and 21-27 are rejected due to their dependency on indefinite claim 1.

The following are new rejections necessitated by amendment.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 9, 11, 12, 14, 18, and 22-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graven (US 3,412,016) in view of Reyneke et al. (US 2004/0182751), hereafter referred to as Reyneke.
With regard to claim 1: Graven teaches a mass transfer assembly positioned within said open internal region, the mass transfer assembly being a mass transfer assembly for use an open internal region within a mass transfer column (abstract, Figure 1, Column 2 Line 20-Column 3 Line 45, Column 4 Lines 3-35), the mass transfer assembly comprising:
A dividing wall (baffle) 48 forming a first subregion C and a second sub region D on opposite sides of the dividing wall 48 (abstract, Figure 1, Column 2 Line 20-Column 3 Line 45, Column 4 Lines 3-35).
One or more zones of mass transfer structures positioned in the first and second sub- regions C and D on the opposite sides of the dividing wall 48 (abstract, Figure 1, Column 2 Line 20-Column 3 Line 45, Column 4 Lines 3-35).
A liquid flow divider positioned above the dividing wall 48 for receiving a liquid that descends from a liquid collector (trap-off pan) 13 above delivering a volumetric split of liquid to the first and second sub-regions C and D, the liquid flow divider comprising a first conduit 56, a second conduit 61, through which the volumetric split of liquid is respectively delivered to the first sub region C and the second sub region D, a first movable valve disposed in the first conduit 56 and a second movable valve disposed within the second conduit 61 (abstract, Figure 1, Column 2 Line 20-Column 3 Line 45, Column 4 Lines 3-35). 
Although it is not explicitly taught, it is understood that the liquid flow divider is moveable between a first configuration (i.e. a configuration wherein the first movable valve [the valve disposed in the first conduit 56] is in a first valve closed or partially closed position, and wherein the second movable valve [the valve disposed in the second conduit 61] is in a second valve open or partially open position, said second valve open or partially open position being more open than the first valve closed or partially closed position) for delivering a volumetric flow of liquid to the first sub-region C and a second configuration (i.e. a configuration wherein the first movable valve [the valve disposed in the first conduit 56] is in a first valve open or partially open position, wherein the second movable valve [the valve disposed in the second conduit 61] is in a second valve closed position or partially closed position, wherein the first valve open or partially open position is more open than the first valve closed position or partially closed position and more open than the second valve closed or partially closed position, and wherein the second valve closed or partially closed position is more closed that the second valve open or partially more open position) for delivering a greater volumetric flow of liquid to the first sub-region C to allow an adjustment of the volumetric split of liquid when delivered to the first and second sub-regions C and Don the opposite sides of the dividing wall 48.
Although it is not explicitly taught, it is understood that when the liquid flow divider is in the first configuration (i.e. the configuration wherein the first movable valve [the valve disposed in the first conduit 56] is in a first valve closed or partially closed position, and wherein the second movable valve [the valve disposed in the second conduit 61] is in a second valve open or partially open position, said second valve open or partially open position being more open than the first valve closed or partially closed position) the volumetric flow of liquid to the first sub-region is less than or the same as a volumetric flow of liquid to the second sub-region and when the liquid flow divider is in the second configuration (i.e. the configuration wherein the first movable valve [the valve disposed in the first conduit 56] is in a first valve open or partially open position, wherein the second movable valve [the valve disposed in the second conduit 61] is in a second valve closed position or partially closed position, wherein the first valve open or partially open position is more open than the first valve closed position or partially closed position and more open than the second valve closed or partially closed position, and wherein the second valve closed or partially closed position is more closed that the second valve open or partially more open position) the volumetric flow of liquid to the first sub-region is greater than the volumetric flow of liquid to the second sub-region.
As discussed above the liquid flow divider comprising a first conduit 56, a second conduit 61, through which the volumetric split of liquid is respectively delivered to the first sub region C and the second sub region D, a first movable valve disposed in the first conduit 56 and a second movable valve disposed within the second conduit 61 (abstract, Figure 1, Column 2 Line 20-Column 3 Line 45, Column 4 Lines 3-35).
Although it is not explicitly taught, it is understood that the first and second movable valves are movable for varying the cross-sectional areas within the first and second conduits 56 and 61 respectively, i.e. when said valves are actuated, some internal mechanism thereof will move and either expand (if the valves are being opened) or restrict (if the valves are being closed) the cross sectional areas open to liquid flow within the first and second conduits 56 and 61.
Although it is not explicitly taught, it is understood that when the liquid flow divider is in the first configuration (i.e. the configuration wherein the first movable valve [the valve disposed in the first conduit 56] is in a first valve closed or partially closed position, and wherein the second movable valve [the valve disposed in the second conduit 61] is in a second valve open or partially open position, said second valve open or partially open position being more open than the first valve closed or partially closed position) the cross-sectional area that is open to liquid flow is less than the cross-sectional area that is open to flow when the liquid flow divider is in the second configuration (i.e. the configuration wherein the first movable valve [the valve disposed in the first conduit 56] is in a first valve open or partially open position, wherein the second movable valve [the valve disposed in the second conduit 61] is in a second valve closed position or partially closed position, wherein the first valve open or partially open position is more open than the first valve closed position or partially closed position and more open than the second valve closed or partially closed position, and wherein the second valve closed or partially closed position is more closed that the second valve open or partially more open position), i.e. on account of the first valve being less open in the first configuration than it is in the second.
Graven is silent to the liquid flow divider comprising a supply conduit that branches into the first and second conduits, the supply conduit being positioned for receiving the liquid from the liquid collector and conveying the liquid downwardly and delivering the liquid to the first and second conduits.
However, such liquid flow dividers are known in the art. For example, Reyneke teaches a mass transfer assembly for use in an open internal region within a mass transfer column (abstract), the mass transfer assembly comprising a liquid flow divider having a supply conduit 106 that branches into first and second conduits 107 and 108, the supply conduit 106 being positioned for receiving liquid from a liquid collector and conveying the liquid downwardly and delivering the liquid to the first and second conduits 107 and 108 (abstract, Figure 1, paragraphs [0016]-[0021]). Note: The pump P101 and section of conduit downstream of the pump P101 which branches into the first and second conduits 107 and 108 are considered to be components of the supply conduit 106 for the purposes of this rejection. A person having ordinary skill in the art would recognize that a configuration like that of Reyneke, wherein a supply conduit splits into a first conduit and a second conduit, is an obvious alternative to a dual conduit configuration like that of Graven. It is well established that it would be obvious to one of ordinary skill in the art to substitute one known prior art element for another in order to obtain predictable results (MPEP 2143).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Graven in view of Reyneke by replacing the dual conduit configuration of Graven with a configuration like that of Reyneke, i.e. a configuration wherein the liquid flow divider comprises a supply conduit that branches into the first and second conduits, the supply conduit being positioned for receding the liquid from the liquid collector and conveying the liquid downwardly and delivering the liquid to the first and second conduits, in order to obtain a device having a predictably functional liquid flow divider.
With regard to claim 9: The device of modified Graven includes outflow boxes (top trays) 14 and 14a positioned to receive an outflow of liquid from the first and second conduits, and respectively redistribute it as the volumetric flow of the liquid to the first and second subregions, wherein said outflow boxes 14 and 14a further include outlets in said outflow boxes 14 and 14a in the form of (downcomers) 82 and 81 (Graven: Figure 1, Column 3 Lines 50-72). Note: Although the specification of Graven fails to explicitly describe the reference numerals 81 and 82, it is understood from the illustration of Figure 1 and the description of similar elements 77 and 78 that said reference numerals 82 and 81 point to liquid outlets, i.e. downcomers (Graven: Figure 1, Column 3 Lines 50-72).
With regard to claim 11: Modified Graven does not explicitly teach that the liquid flow divider comprises actuators associated with the valves for controlling the movements of the valves. However, an individual with an understanding of valves will recognize that the liquid flow divider of Graven will necessarily comprise actuators associated with the valves for controlling movements of the valves, as actuators of some sort would be necessary to actually control the degrees to which said valves are opened/closed.
	In the exceedingly unlikely event that actuators were not necessarily present within modified Graven, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Graven by adding actuators associated with the valves for controlling the movements of the valves, in order to provide Graven with a necessary means of controlling the opening/closing of the valves.
With regard to claim 12: Modified Graven does not explicitly teach the presence of linkages coupling said actuators with said valves. However, an individual with an understanding of valves will recognize that such linkages are necessarily present. For instance, even in the case where the valves are manually actuated by manual actuators such as levers, dials, or hand wheels, there must be some sort of linkages coupling said actuators to the internal mechanisms of the valves so as to transfer motion from the actuators to the internal mechanisms of the valves such that the actuators can actually affect opening/closing of the valves. 
In the exceedingly unlikely event that a linkage were not necessarily present within modified Graven, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Graven by adding linkages coupling said actuators with said valves, in order to provide Graven with necessary means of transferring motion from the actuators to the internal mechanisms of the valves such that the actuators can actually affect opening/closing of the valves.
With regard to claim 14: The device of modified Graven includes a mass transfer column (fractionation column) 2, the mass transfer column comprising a shell and an open internal region defined by said shell, and the mass transfer assembly as described in the rejection of claim 1 above positioned within said open internal region (Graven: abstract, Figure 1, Column 2 Line 20-Column 3 Line 45, Column 4 Lines 3-35).
With regard to claim 18: The device of modified Graven includes outflow boxes (top trays) 14 and 14a positioned to receive an outflow of liquid from the first and second conduits, and respectively redistribute it as the volumetric flow of the liquid to the first and second subregions, wherein said outflow boxes 14 and 14a further include outlets in said outflow boxes 14 and 14a in the form of (downcomers) 82 and 81 (Graven: Figure 1, Column 3 Lines 50-72). Note: Although the specification of Graven fails to explicitly describe the reference numerals 81 and 82, it is understood from the illustration of Figure 1 and the description of similar elements 77 and 78 that said reference numerals 82 and 81 point to liquid outlets, i.e. downcomers (Graven: Figure 1, Column 3 Lines 50-72).
With regard to claim 22: The Modified Graven includes a mass transfer column (fractionation column) 2, the mass transfer column comprising a shell and an open internal region defined by said shell, and the mass transfer assembly as described in the rejection of claim 1 above positioned within said open internal region (Graven: abstract, Figure 1, Column 2 Line 20-Column 3 Line 45, Column 4 Lines 3-35).
Graven does not explicitly teach that the liquid flow divider comprises actuators associated with the valves for controlling the movements of the valves. However, an individual with an understanding of valves will recognize that the liquid flow divider of Graven will necessarily comprise actuators associated with the valves for controlling movements of the valves, as actuators of some sort would be necessary to actually control the degrees to which said valves are opened/closed.
	In the exceedingly unlikely event that actuators were not necessarily present within Graven, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Graven by adding actuators associated with the valves for controlling the movements of the valves, in order to provide Graven with a necessary means of controlling the opening/closing of the valves.
Graven teaches a method of operating said mass transfer column, i.e. said mass transfer column comprising a shell and an open internal region defined by said shell, and the mass transfer assembly as described in the rejection of claim 1 above positioned within said open internal region (abstract, Figure 1, Column 2 Line 20-Column 3 Line 45, Column 4 Lines 3-35), the method comprising steps of:
Operating the actuators to move the liquid flow divider between multiple configurations to allow an adjustment of the volumetric split of liquid delivered to the first and second subregions C and D on the opposite sides of the dividing wall 48 (abstract, Figure 1, Column 2 Line 20-Column 3 Line 45, Column 4 Lines 3-35)
Introducing a plurality of feed streams into the open internal region (abstract, Figure 1, Column 2 Line 20-Column 3 Line 45, Column 4 Lines 3-35).
Processing the feed streams to cause liquid to descend through the first and second sub-regions C and D (Graven: abstract, Figure 1, Column 2 Line 20-Column 3 Line 45, Column 4 Lines 3-35).
And withdrawing a product from the mass transfer column.
Graven does not explicitly teach that operating the actuators to move the liquid flow divider between multiple configurations involves operating the actuators to move the liquid flow divider between a first configuration for delivering a volumetric flow of liquid to the first sub-region and a second configuration for delivering a greater volumetric flow of liquid to the first sub-region.
However, the liquid flow divider, including two separate control valves is capable of inhabiting a large number of different configurations into which is may be placed by the actuators, i.e. the actuators can actuate the valves into said configurations. These configurations include, but are not limited to, first configuration for delivering a volumetric flow of liquid to the first sub-region and a second configuration for delivering a greater volumetric flow of liquid to the first sub-region. The fact that flow divider of Graven is capable of entering into a plurality of configurations would suggest the use of any of said plurality of configurations to one of ordinary skill in the art, i.e. because the flow divider of Graven is capable of inhabiting a particular configuration, a person having ordinary skill in the art would find it obvious to use said particular configuration for an application (i.e. a particular distillation condition or set thereof) to which it is suited.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Graven by operating the actuators to move the liquid flow divider between a first configuration for delivering a volumetric flow of liquid to the first sub-region and a second configuration for delivering a greater volumetric flow of liquid to the first sub-region, in order to obtain a method which is capable of switching between said configurations when one configuration or the other is deemed to be more suitable for a present or desired distillation condition or set thereof.
Modified Graven does not explicitly teach that the liquid flow divider comprises actuators associated with the valves for controlling the movements of the valves. However, an individual with an understanding of valves will recognize that the liquid flow divider of Graven will necessarily comprise actuators associated with the valves for controlling movements of the valves, as actuators of some sort would be necessary to actually control the degrees to which said valves are opened/closed.
	In the exceedingly unlikely event that actuators were not necessarily present within modified Graven, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Graven by adding actuators associated with the valves for controlling the movements of the valves, in order to provide Graven with a necessary means of controlling the opening/closing of the valves.
With regard to claim 23: Modified Graven does not explicitly teach that the liquid flow divider comprises actuators associated with the valves for controlling the movements of the valves. However, an individual with an understanding of valves will recognize that the liquid flow divider of Graven will necessarily comprise actuators associated with the valves for controlling movements of the valves, as actuators of some sort would be necessary to actually control the degrees to which said valves are opened/closed.
	In the exceedingly unlikely event that actuators were not necessarily present within modified Graven, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Graven by adding actuators associated with the valves for controlling the movements of the valves, in order to provide Graven with a necessary means of controlling the opening/closing of the valves.
Modified Graven does not explicitly teach the presence of linkages coupling said actuators with said valves. However, an individual with an understanding of valves will recognize that such linkages are necessarily present. For instance, even in the case where the valves are manually actuated by manual actuators such as levers, dials, or hand wheels, there must be some sort of linkages coupling said actuators to the internal mechanisms of the valves so as to transfer motion from the actuators to the internal mechanisms of the valves such that the actuators can actually affect opening/closing of the valves. 
In the exceedingly unlikely event that a linkage were not necessarily present within modified Graven, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Graven by adding linkages coupling said actuators with said valves, in order to provide Graven with necessary means of transferring motion from the actuators to the internal mechanisms of the valves such that the actuators can actually affect opening/closing of the valves.
Graven does not explicitly teach that said actuators are selected from the group consisting of a hydraulic actuator, a pneumatic actuator, an electric actuator, magnetic actuator, and a thermal actuator.
However, the use of such actuators for actuating valves is notoriously well known in the art. Furthermore, a person having ordinary skill in the art would recognize the use of such actuators as being advantageous, as use of such actuators allows for automated actuation of control valves for automated flow control therewith.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Graven by configuring the actuators as automatic actuators selected from the group consisting of a hydraulic actuator, a pneumatic actuator, an electric actuator, magnetic actuator, and a thermal actuator, in order to obtain a predictably functional device having that is advantageously actuated by some sort of automatic actuator.
With regard to claim 24: Modified Graven does not explicitly teach that the actuators are rotary actuators or linear actuators. 
However, the use of linear actuators and rotary actuators are both notoriously well known in the art. Furthermore, a person having ordinary skill in the art would recognize that the actuators of Graven would necessarily actuate by a linear motion, a rotational motion, or some combination thereof.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Graven by using for the first and second actuators, actuators that are rotary, linear, or some combination thereof, in order to obtain a predictably functional system which contains actuators that are capable of actuating the first and second valves.
With regard to claim 25: As discussed in the rejection of claim 1 above, the device of modified Graven includes a second movable valve in the second conduit 61 (Grave: abstract, Figure 1, Column 2 Line 20-Column 3 Line 45, Column 4 Lines 3-35).
With regard to claim 26: Modified Graven does not explicitly teach that the liquid flow divider comprises actuators associated with the valves for controlling the movements of the valves. However, an individual with an understanding of valves will recognize that the liquid flow divider of Graven will necessarily comprise actuators associated with the valves for controlling movements of the valves, as actuators of some sort would be necessary to actually control the degrees to which said valves are opened/closed.
	In the exceedingly unlikely event that actuators were not necessarily present within modified Graven, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Graven by adding actuators associated with the valves for controlling the movements of the valves, in order to provide Graven with a necessary means of controlling the opening/closing of the valves.
Modified Graven does not explicitly teach the presence of linkages coupling said actuators with said valves. However, an individual with an understanding of valves will recognize that such linkages are necessarily present. For instance, even in the case where the valves are manually actuated by manual actuators such as levers, dials, or hand wheels, there must be some sort of linkages coupling said actuators to the internal mechanisms of the valves so as to transfer motion from the actuators to the internal mechanisms of the valves such that the actuators can actually affect opening/closing of the valves. 
In the exceedingly unlikely event that a linkage were not necessarily present within modified Graven, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Graven by adding linkages coupling said actuators with said valves, in order to provide Graven with necessary means of transferring motion from the actuators to the internal mechanisms of the valves such that the actuators can actually affect opening/closing of the valves.
Graven does not explicitly teach that said actuators are selected from the group consisting of a hydraulic actuator, a pneumatic actuator, an electric actuator, magnetic actuator, and a thermal actuator.
However, the use of such actuators for actuating valves is notoriously well known in the art. Furthermore, a person having ordinary skill in the art would recognize the use of such actuators as being advantageous, as use of such actuators allows for automated actuation of control valves for automated flow control therewith.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Graven by configuring the actuators as automatic actuators selected from the group consisting of a hydraulic actuator, a pneumatic actuator, an electric actuator, magnetic actuator, and a thermal actuator, in order to obtain a predictably functional device having that is advantageously actuated by some sort of automatic actuator.
With regard to claim 27: Modified Graven does not explicitly teach that the actuators are rotary actuators or linear actuators. 
However, the use of linear actuators and rotary actuators are both notoriously well known in the art. Furthermore, a person having ordinary skill in the art would recognize that the actuators of Graven would necessarily actuate by a linear motion, a rotational motion, or some combination thereof.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Graven by using for the first and second actuators, actuators that are rotary, linear, or some combination thereof, in order to obtain a predictably functional system which contains actuators that are capable of actuating the first and second valves.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being obvious over Graven in view of Reyneke, as applied to claim 12 above, and in further view of Jensen (US 4,498,916).
With regard to claim 13: Modified Graven is silent to the valves including restrictor plates positioned within the first conduit and the second conduit. 
However, valves which include restrictor plates for regulating flow, i.e. valves such knife valves, gate valves, and butterfly valves, are well known in the art. Graven does not explicitly teach the type of valves used in the first and second conduits 56 and 61 and merely offers a generic diagrammatic depiction of said valves. Thus, a person having ordinary skill in the art would be motivated to search the prior art for a particular kind of valve suitable for use as the first and second valves in the first and second conduits 56 and 51 of Graven.
Jensen teaches a method of controlling a fractional distillation process (abstract). Jensen teaches that gate valves are suitable for regulating liquid flow (Column 2 Lines 5-21). In view of this teaching by Jensen, a person having ordinary skill in the art would have a reasonable expectation that a gate valve would be suitable for use as the first and second valves in Graven. As discussed above, it is understood that a gate valve is a kind of valve which comprises a restrictor plate disposed therein for regulating flow.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Graven in view of Jensen by using gate valves as the first and second valves in Graven in order to obtain a device which had valves which were predictably capable of regulating liquid flow in the first and second conduits.
In Graven modified as described above, the first and second valves, being gate valves, each include a restrictor plate positioned within the first and second conduits respectively.

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being obvious over Graven in view of Reyneke in view of Agrawal et al. (US 2015/0119612).
With regard to claim 21: Modified Graven is silent to the mass transfer assembly including another diving wall, wherein the dividing walls are positioned in a horizontally spaced apart and parallel relationship.
However, columns having two dividing walls arranged as such are known in the art. For example,
Agrawal teaches a plurality of distillation columns having dividing walls (abstract), some of said dividing wall columns having two dividing walls positioned in a horizontally spaced apart and parallel relationship (Figures 15-18). A person having ordinary skill in the art would recognize that it is important to regulate the relative vapor flow rate between the three sub-regions delimited by said dividing walls, just as it is important in the single dividing wall system of Gao.
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine modified Graven and Agrawal by applying the mass transfer assembly of Graven, which is capable of controlling relative vapor flow rate through sub regions formed by a dividing wall, to a column having two dividing walls positioned in a horizontally spaced apart and parallel relationship so as to form three sub-regions, i.e. like those in Graven, in order to control the relative liquid flow rate between said three sub-regions in such columns.

Claim(s) 1, 11, 12, and 14 is/are rejected under 35 U.S.C. 103 as being obvious over Reyneke et al. (US 2004/0182751), hereafter referred to as Reyneke.
With regard to claim 1: Reyneke A mass transfer assembly for use in an open internal region within a mass transfer column (single column C101), the mass transfer assembly comprising (abstract, Figure 1, paragraphs [0016]-[0021]).
A dividing wall forming first and second sub-regions (section A and section B respectively) on opposite sides of the dividing walls (abstract, Figure 1, paragraphs [0016]-[0021]).
One or more zones of mass transfer structures (trays or packing) positioned in the first and second sub-regions (section A and section B) on the opposite sides of the dividing walls (abstract, Figure 1, paragraphs [0016]-[0021]).
A liquid flow divider (comprised of lines 106, 107, 108, valve V101, and pump P101) positioned above the dividing wall for receiving a liquid that descends from a liquid collector above and delivering a volumetric split of liquid to the first and second sub-regions (sections A and B) (abstract, Figure 1, paragraphs [0016]-[0021]).
As discussed above, the liquid flow divider comprises a supply conduit 106 that branches into first and second conduits 107 and 108, the supply conduit 106 being positioned for receiving the liquid from the liquid collector and conveying the liquid downwardly and delivering the liquid to the first conduit 107 and the second conduit 108 through which said volumetric split of liquid is respectively delivered to said first and second sub-regions A and B and a moveable valve V101 for controlling the flow of liquid through the first conduit 107 (abstract, Figure 1, paragraphs [0016]-[0021]). Note: The pump P101 and section of conduit downstream of the pump P101 which branches into the first and second conduits 107 and 108 are considered to be components of the supply conduit 106 for the purposes of this rejection.  
Although it is not explicitly taught, it is understood that the liquid flow divider is and moveable between a first configuration (i.e. a configuration wherein the valve V101 is at least partially closed) for delivering a volumetric flow of liquid to the first sub-region (section A) and a second configuration (i.e. a configuration wherein the valve V101 is open, or at least more open than it is in the first configuration) for delivering a greater volumetric flow of liquid to the first sub-region (section A) to allow an adjustment of the volumetric split of liquid when delivered to the first and second sub-regions (sections A and B) on the opposite sides of the dividing wall.
Although it is not explicitly taught, it is understood that the valve V101 is movable for varying a cross section that is open to liquid flow within the first conduit, i.e. it is understood that the valve V101 will necessarily comprise some element that will vary the cross sectional area open to liquid flow within the first conduit when the valve V101 is actuated, wherein when the liquid flow divider is in the first configuration (i.e. the configuration wherein the valve V101 is at least partially closed) the cross sectional area that is open to liquid flow is less than the cross sectional area that is open to liquid flow when the flow divider is in the second configuration (i.e. the configuration wherein the valve V101 is open, or at least more open than it is in the first configuration).
Although it is not explicitly taught, it is understood that when the liquid flow divider is in the first configuration (i.e. the configuration wherein the valve V101 is at least partially closed), the volumetric flow of liquid to the first subregion A is less than or the same as a volumetric flow of liquid to the second subregion B, i.e. as a result of the valve V101 being at least partially closed.
It is not explicitly taught that, when the liquid flow divider is in the second configuration (i.e. the configuration wherein the valve V101 is open, or at least more open than it is in the first configuration), the volumetric flow of liquid to the first sub-region is greater than the volumetric flow of liquid to the second sub-region. 
	However, due to the fact that the liquid flow divider only comprises a flow valve in the first conduit 107, a person having ordinary skill in the art would recognize that it would be advantageous to configure the liquid flow divider such that the first conduit 107 has a flow capacity when the control valve V101 therein is fully open that is greater than the flow capacity of the second flow conduit 108. In particular, a person having ordinary skill in the art would recognize that a liquid flow divider configured as such would be able to exercise a greater degree of control over the ratio of liquid flow to the first and second sub regions than a liquid flow divider wherein the second flow conduit 108 had a flow capacity greater than or equal to the flow capacity of the first conduit 107 when the control valve V101 were in the fully open position. More specifically, a person having ordinary skill in the art would recognize that such a configuration would allow the ratio of liquid flowing to the first subregion to liquid flowing to the second subregion to be controlled over a range of ratios from greater than one to less than one. On the other hand, a configuration wherein the full flow capacity of the first conduit 107 is equal to or less than the flow capacity of the second conduit 108 would only allow for control of said ratio over a range of, at most, 1 to less than 1. In view of the forgoing, a person having ordinary skill in the art would clearly recognize the configuration wherein the full flow capacity of the first conduit 107 is greater than the flow capacity of the second as being superior to the alternatives discussed above, at least because said configuration is more adaptable. In such a configuration, the liquid flow divider of Reyneke would be capable of inhabiting a second configuration (i.e. a configuration wherein the valve V101 is open, or at least more open than it is in the first configuration) wherein the volumetric flow of liquid to the first sub-region is greater than the volumetric flow of liquid to the second sub-region.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Reyneke by configuring the liquid flow divider such that the first conduit 107 has a flow capacity when the control valve V101 therein is fully open that is greater than the flow capacity of the second flow conduit 108, resulting in a liquid flow divider, that when in a second configuration, (i.e. a configuration wherein the valve V101 is open, or at least more open than it is in the first configuration) the volumetric flow of liquid to the first sub-region is greater than the volumetric flow of liquid to the second sub-region, in order to obtain a flow divider that is more adaptable to a wider range of different flow ratios.
	With regard to claim 11: Modified Reyneke does not explicitly teach that the liquid flow divider comprises an actuator associated with the valve for controlling the movement of the valve. However, an individual with an understanding of valves will recognize that the liquid flow divider of Reyneke will necessarily comprise an actuator associated with the valve for controlling movement of the valve, as an actuator of some sort would be necessary to actually control the degree to which said valve is opened/closed.
	In the exceedingly unlikely event that an actuator were not necessarily present within modified Reyneke, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Reyneke by adding an actuator associated with the valve for controlling the movement of the valve, in order to provide Reyneke with a necessary means of controlling the opening/closing of the valve.
	With regard to claim 12: Modified Reyneke does not explicitly teach the presence of a linkage coupling said actuator with said valve. However, an individual with an understanding of valves will recognize that such a linkage is necessarily present. For instance, even in the case where the valve is manually actuated by a manual actuator such as a lever, dial, or hand wheel, there must be some sort of linkage coupling said actuator to the internal mechanism of the valve so as to transfer motion from the actuator to the internal mechanism of the valve such that the actuator can actually affect opening/closing of the valve. 
In the exceedingly unlikely event that a linkage were not necessarily present within modified Reyneke, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Reyneke by adding a linkage coupling said actuator with said valve, in order to provide Reyneke with a necessary means of transferring motion from the actuator to the internal mechanism of the valve such that the actuator can actually affect opening/closing of the valve.
With regard to claim 14: The system of modified Reyneke is a mass transfer column C101 comprising a shell, an open internal region defined by said shell, and the mass transfer assembly as discussed in the rejection of claim 1 above positioned within said open internal region (abstract, Figure 1, paragraphs [0016]-[0021]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN LUKE PILCHER/             Examiner, Art Unit 1772